Citation Nr: 0218554	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of 
$3,710.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter 
Committee) of the Department of Veterans Affairs 
(hereinafter VA) Regional Office located in St. 
Petersburg, Florida, (hereinafter RO).  


REMAND

The record contains pertinent evidence of record in the 
form of documentation of checks paid by the veteran 
attached to a statement received from him in May 2001.   
This evidence was not addressed in the March 2001 
statement of the case and was received before the appeal 
was certified to the Board.  Given these circumstances, 
this evidence must be reviewed in a supplemental statement 
of the case. 38 C.F.R. § 19.31(b)(1) (2002).  

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:

The RO is requested to review the 
additional evidence of record submitted 
since the statement of the case and, if 
the appeal is denied, to prepare a 
supplemental statement of the case 
addressing the issue of entitlement to 
waiver of recovery of an overpayment of 
VA compensation benefits in the 
calculated amount of $3,710.00 that 
includes reference to and a discussion 
of all the pertinent evidence and 
argument submitted since the March 2001 
statement of the case, to include the 
documentation submitted by the veteran 
in May 2001 referenced above.

The Board notes that the statement of 
the case dated in March 2001, prior to 
the submission of the additional 
evidence from the veteran, considered 
the principle of equity and good 
conscience and found that recovery of 
the overpayment was justified with 
respect to the veteran's ability to 
pay.  In response to this, the veteran 
submitted the additional evidence, 
bills that were due and paid during 
what he claims was the applicable time 
period.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




